Citation Nr: 1434562	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a fractured right radial head, claimed as a right elbow disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1987 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in June 2010, a transcript of which is of record.

This case was previously remanded by the Board in August 2010 for additional development.


FINDINGS OF FACT

The Veteran's left elbow disability is manifested by pain and limited motion, with flexion to 105 degrees at worst and normal extension.


CONCLUSION OF LAW

Throughout the pendency of this claim, the criteria for a rating in excess of 10 percent have not been met for the Veteran's residuals of a fractured right radial head.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5200-5203, 5205-5213 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law, which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the veteran to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 



Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

To satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The claimant must also be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  The notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

A March 2003 letter satisfied the above notice requirements for the Veteran's increased rating claim.  The letter was issued prior to the April 2003 rating decision and informed the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  




The Travel Board hearing in this matter was conducted shortly before the Court of Appeals for Veteran's Claims decision in Bryant v. Shinseki, 23 Vet. App. 488   (2010), which held that those conducting Board hearings must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant, and must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record. Id., at 496-97.

However, in this matter there is no prejudice alleged or shown by non-compliance with Bryant. The Veteran is plainly conversant with the rating criteria as he repeatedly argued loss of range of motion in both his notice of disagreement and his substantive appeal. He was also provided with a copy of the August 2010 remand action which clearly indicated the central inquiry as to the effects of his disorder on his daily functioning and he has been afforded numerous opportunities both prior to and after the hearing to submit further substantiating evidence. The duty to notify is satisfied with respect to this appeal.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private medical records (PMRs), and VA medical records are in the claims file.  He has not identified any other outstanding records or evidence.  Thus, the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist under the VCAA also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Appropriate VA orthopedic examinations were performed in April 2003, January 2005, June 2006, April 2008, August 2009, and October 2010.  The examination reports are adequate to decide an increased rating for the Veteran's right elbow disorder.  The VA examiners reviewed the claims file, performed a physical examination, and described the Veteran's elbow disorder in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The evidence of record does not indicate that there has been a material change in the severity of the Veteran's right elbow disorder since he was last examined by a VA physician in October 2010.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOGCPREC 11-95 (April 7, 1995).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 C.F.R. § 3.159 (2013); Barr, 21 Vet. App. at 312.

The Merits of the Claim

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45 (2013), consideration must also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59 (2013).  Joints that are painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Id. at 43.

The Veteran contends he is entitled to a rating in excess of 10 percent for his service-connected right elbow disability.  The criteria for a 20 percent rating have not been met throughout the pendency of this claim; consequently, the claim is denied.

The RO rated the Veteran's service-connected right elbow disorder as 10 percent disabling under DCs 5299-5206, which assigns rating based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.71a.

A compensable rating is warranted for an elbow disorder when there is a showing of limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  A 10 percent rating is warranted when limitation of the flexion of the forearm is limited to 100 degrees, or limitation of extension is limited to 45 degrees.  A 20 percent rating is warranted when limitation of flexion of the forearm is 90 degrees or extension is limited to 75 degrees.  A 30 percent rating is warranted when limitation of flexion of the forearm is 70 degrees or extension is limited to 90 degrees.  A 40 percent rating is warranted when limitation of flexion of the forearm is 55 degrees or extension is limited to 100 degrees.  A 50 percent rating is warranted when limitation of flexion of the forearm is 45 degrees or extension is limited to 110 degrees.  38 C.F.R. § 4.71(a), Diagnostic Codes 5206-5207.  A 40 percent rating for ankylosis of the elbow is warranted when the ankylosis is in favorable at an angle between 90 degrees and 70 degrees.  38 C.F.R. § § 4.71(a), Diagnostic Code 5205.

Additionally, VA regulations define normal range of motion of elbow as from zero degrees of extension to 145 degrees of flexion.  Normal range of motion of the forearm is defined as 80 degrees of pronation and 85 degrees of supination.  See 38 C.F.R. § 4.71, Plate I (2013).

The Veteran was afforded a VA examination for his right elbow disorder in April 2003.  At that time, he reported that he was right-hand dominant.  He also said he had pain at all times that wakened him at night and caused difficulty falling asleep.  The examiner noted he had no boney deformities, minimal tenderness to the right lateral elbow, and normal joint space at the radial head.  Range of motion measurements were flexion from 0 to 146 degrees, forearm pronation to 70 degrees, and forearm supination to 80 degrees.  He was diagnosed with tendinitis or degenerative irritation of the right elbow related to his in-service fracture.

Timothy Bonatus, D.O., examined the Veteran in June 2003.  Dr. Bonatus recounted the Veteran's symptoms, which largely consisted of pain, but with near full range of motion, and he discussed two possible surgical treatment options.  The diagnosis was radiocapitellar arthritis secondary to old radial head fracture and cubital tunnel syndrome with ulnar nerve entrapment.  The Veteran had the surgery in July 2003.  Post-operative reports from August 2003 show that he denied any problems with his elbow, to include pain, and the pain, numbness, and tingling he experienced in his right upper extremity prior to the surgery had nearly completely resolved.

The Veteran was afforded another VA examination in January 2005.  At that time, he reported continuing pain of a five or six on a scale of ten, as well as some left arm stiffness, weakness in the morning, and occasional locking sensation in the flexed position.  He denied swelling, heat, redness, instability, or flare-ups, but he did say the pain was a little worse when he was working.  Range of motion measurements were elbow flexion to 125 degrees with pain throughout, forearm supination to 85 degrees with pain throughout, and forearm pronation to 80 degrees with pain throughout.  There was no additional limitation with repetition or against resistance, therefore the examiner found no additional functional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner noted that an x-ray from earlier that month was normal, and he made a diagnosis of traumatic arthritis of the elbow.

The Veteran had a third VA examination in July 2006.  He reported having pain, locking episodes that occurred daily or more often, an effect on motion, and severe flare-ups weekly.  He reported that he immobilized his elbow during a flare-up overnight, but that the flare-up typically lasted one or two days.  He also reported that pain and function affected his job as a maintenance technician.  Range of motion measurements were extension to 0 degrees, flexion to 140 degrees, pronation to 80 degrees with pain at 60 degrees, and supination to 85 degrees.  There was no additional limitation of motion on repetitive use.  The examiner noted the Veteran had normal muscle strength, and diagnosed residuals of a fractured right radial head and right elbow traumatic arthritis with significant effect on occupational activities due to problems with lifting and carrying, weakness or fatigue, and decreased strength.

In a December 2006 statement, the Veteran reported experiencing constant pain and discomfort, and more limited use and strength in his right elbow.

In March 2007, Bradley D. Williams, M.D., Ph.D. of Agility Orthopedics examined the Veteran and noted he had near supination/pronation with pain at the extreme of supination.  Resisted supination was especially noted as painful.  He also had pain along the lateral epicondyle, mild pain on the medial side, and mild swelling in the radial capitellar joint area.  He had no crepitation or elbow instability.  After review of x-rays and magnetic resonance imaging (MRIs), he diagnosed radial capitellar arthritis.

The Veteran was afforded another VA examination in April 2008.  At that time, he reported pain, giving way, stiffness, weakness, locking episodes daily or more often, symptoms that affected motion, and severe flare-ups every one or two months, precipitated by increased use and heavy lifting that lasted three to seven days.  Range of motion measurements were flexion to 105 degrees with pain at 90 degrees, extension to 0 degrees with pain at the end, pronation to 70 degrees with pain at 60 degrees, and supination to 80 degrees with pain at the end.  On repetition, he had flexion to 103 degrees and was limited by pain.  He had no additional limitation of motion on repetitive use on extension, pronation, or supination.  The diagnosis was residual fracture of right radial head.  The condition was noted to have a significant effect on occupational activities due to decreased manual dexterity, problems with lifting and carrying, decreased strength, and pain, as well as some effect on daily activities.

Another note from Dr. Williams from September 2008 showed the Veteran had very good range of motion, with severe tenderness of the radio-capitellar joint, as well as mild effusion and some crepitation with range of motion.  An MRI showed moderate to severe arthritis of the radio-capitellar joint with moderate arthritis of the ulno-humeral joint.

The Veteran had another VA examination in August 2009.  At that time, he reported giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, swelling, and tenderness, which affected the motion of his elbow.  Range of motion measurements were flexion to 145 degrees, extension to 0 degrees, pronation to 80 degrees, and supination to 85 degrees, with objective evidence of pain with active motion.  On repetition, there was objective evidence of pain, but no additional limitation.  X-ray findings showed minimal degenerative changes.  The diagnosis was residuals of a fracture of the right radial head and degenerative joint disease of the right elbow, with significant effects on the Veteran's usual occupation and some effects on his usual daily activities.

The Veteran's most recent VA examination was in October 2010.  The Veteran reported constant pain located medially along his right elbow with shooting pain in his upper forearm.  He also reported giving way, instability, pain, stiffness, weakness, incoordination when using a keyboard, decreased speed of joint motion, locking episodes daily or more often, repeated effusion, warmth, swelling, and tenderness.  He said his elbow condition affected the motion of the joint, and he denied flare-ups of joint disease.  The examiner noted the Veteran had no constitutional symptoms of arthritis of incapacitating episodes of arthritis; however, he did have inflammatory arthritis.  Range of motion measurements were flexion from 10 to 105 degrees, extension to -10 degrees, pronation to 80 degrees, and supination to 70 degrees.  There was objective evidence of pain following repetitive motion, but the examiner noted he was unable to test whether there was additional limitation after three repetitions due to the Veteran's pain.  X-ray findings were degenerative changes of the right elbow that had significant effects on the Veteran's occupational activities due to decreased manual dexterity, problems with lifting and carrying, and decreased strength, as well as some problems with his usual daily activities.

As noted above, a 20 percent evaluation is warranted when there is flexion limited to 90 degrees or extension limited to 75 degrees.  There are no medical opinions or examinations of record indicating the Veteran's right arm exhibits any of the symptoms necessary for a 20 percent rating under 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5205-5207.  Moreover, the Board has considered applying other Diagnostic Codes, but the Veteran does not have impairment of the flail joint, including a joint fracture; nonunion or malunion of the radius or ulna; or impairment of supination and pronation.  38 C.F.R. § 4.71(a), Diagnostic Codes 5207-5213.  The Board reiterates that the Veteran is competent to report symptoms of pain in his right elbow.  While the Board finds these reports credible, pain alone is not sufficient to warrant a higher 20 percent rating for a right elbow condition and the Veteran's claim is denied.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that there is no showing that the Veteran's right elbow condition has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability, most notably pain, have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In reaching the above conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a rating in excess of 10 percent for residuals of a fractured right radial head is denied.




____________________________________________
Vito. A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


